DETAILED ACTION
This office action is in response to Applicant’s submission on 08 November 2021.   Claims 22 – 34, 36 – 37 and 39 – 42 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The previously made objections to the specification are hereby withdrawn in view of suitable amendments thereof submitted with applicant’s response.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 22, 24, 27, 31 – 34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kensey (US Patent 4,753,221 A) in view of Olsen (US Patent 4,688,998 A).

In Re Claim 22, Kensey discloses A fluid pump (Figure 6) comprising:
a catheter (200); (Fig. 6 and Col 3, Line 3)
a rotor (64, Fig. 6, note that the rotor can be for a centrifugal type pump as stated in Column 3, Line 15);
an expandable housing (whose boundaries are 50/58 and 52) defining an inner chamber (interior of 50) configured to receive the rotor, the housing coupled to a distal end (inside the body) of the catheter (as depicted, see also Figure 1B) and being configured to transition between a compressed state (Column 4, Line 31: “unexpanded”) and an expanded state (when the balloon is inflated as stated in Column 4, Lines 13 -14) within a blood vessel (31), (Fig. 6 and Col. 3, Line 55 – Col. 4, Lines 1 – 39)
the housing comprising:
an outflow opening (either 74 or the cross section of the catheter itself adjacent to 74); an inflow opening (60, where flow 68 comes into the pump, see inflow arrows in Figure 6) positioned distal to the outflow opening (as depicted, the inflow opening is on one side of the rotor and the outflow opening is on the other side of the rotor), an inner wall (50/58); and an outer wall (skin of the balloon 52); (Fig. 6 and Col. 6, Lines 15 - 24); 
wherein the rotor (64) is disposed within the inner chamber and configured to be radially compressed by the inner wall when the housing is in the compressed state 
However, Kensey does not disclose a one-way inflow valve as claimed.
Nevertheless, Figure 2 of Olsen discloses a rotated impeller pump (10, abstract) having a one-way inflow valve (22, 23) that prevents fluid from flowing out of the inner chamber (12) through the inflow opening (23) (Column 3, lines 2-7 and column 6, lines 44-59). 
Kensey and Olsen are both in the same field of endeavor, that is, rotated impeller blood pumps used in the heart/ventricular assist device field. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the fluid pump of Kensey to incorporate a one-way inflow valve to prevent fluid from flowing out of the inner chamber through the inflow opening in light of the teachings of Olsen, in order to prevent backflow in the event of power interruption/ failure (Column 6, lines 44-59 of Olsen).

In Re Claim 24, Kensey and Olsen disclose all the limitations of Claim 22, and Kensey further discloses that during operation of the pump, fluid is suctioned into the inner chamber (interior of 50) through the inflow opening (60, where flow 68 comes into the pump, see inflow arrows in Figure 6) and expelled out of the inner chamber (interior of 50) through the outflow opening (either 74 or the cross section of the catheter itself adjacent to 74 ) (Col, 4, Lines 30 – 35 and Figure 6) (follow the flow arrows in figure 6 of Kensey which depict the flow path of the fluid as claimed).

In Re Claim 27, Kensey and Olsen disclose all the limitations of Claim 22, and  Figure 2 of Olsen shows housing (12), comprising inflow valve (22, 23). Further, it is within the general skill level of a worker in the art to properly position an inflow valve in a pump housing.

In Re Claim 31, Kensey and Olsen discloses all the limitations of Claim 22, and the outer wall (skin of balloon 32) of Kensey is configured to contract elastically from the expanded state into the compressed state (Column 4, Lines 31 – 33 of Kensey).

In Re Claim 32, Kensey and Olsen discloses all the limitations of Claim 22, and Kensey further discloses at least one expandable stabilization chamber (interior volume of balloon 52), wherein the housing is configured to transition between the compressed state and the expanded state based on a change in inflation pressure (from no pressure in the deflated state to pressure of the fully inflated state) of the at least one expandable stabilization chamber (Column 4, Lines 10 – 15 of Kensey).

In Re Claim 33, Kensey and Olsen discloses all the limitations of Claim 22, and the stabilization chamber (interior volume of balloon 52 of Kensey) is clearly located/disposed between boundaries (50/58) and skin of (52) of Kensey (which represent inner and outer wall respectively) (See Figure 6 of Kensey).

In Re Claim 34, Kensey and Olsen discloses all the limitations of Claim 22, and Kensey further discloses that the at least one expandable stabilization chamber is configured to be supplied with a fluid pressure (air under inflating pressure, see Column 5, Lines 3-10), wherein the compressed state of the housing corresponds to a first fluid pressure (“partially inflated”) in the expandable stabilization chamber and the expanded state of the housing corresponds to a second fluid pressure (“fully inflated”) in the expandable stabilization chamber, wherein the second fluid pressure is higher than the first fluid pressure (because fully inflated pressure is higher than partially inflated pressure) (Column 5, Lines 3 – 10).

In Re Claim 36, Kensey and Olsen discloses all the limitations of Claim 22, and Kensey discloses that the rotor (hub 62) has four blades (64), the at least one blade being configured to elastically compress in at least a radial direction towards a longitudinal axis (central axis of rotor hub) of the rotor (Column 4, Lines 27 – 34 state that the blades are biased to naturally project outward radially. However, the blades are formed of flexible material so that when the free end 58 of the distal end of the device is compacted (unexpanded) the blades are flexed into the closed or compressed position shown in FIG. 4B. When released or freed they extend radially outward) (Column 4, Lines 27 – 34).


Claims 23, 28 – 30, 39, 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kensey (US Patent 4,753,221 A) in view of Olsen (US Patent 4,688,998 A) and further in view of Jarvik (US Patent 5,613,935 A).

In Re Claims 23 and 39, Kensey and Olsen as applied to Claim 21 do not disclose a one-way outflow valve as claimed.
Nevertheless, Figures 2 and 3 of Jarvik discloses a rotor blood pump (62, 68: Column 4, lines 55-62) having a one-way outflow valve (10) that prevents fluid from flowing into the inner chamber (inside 58) through the outflow opening (where 8 connects to the aorta 12) (Column 1, lines 56-60, Column 3, lines 17-24 and Column 12, lines 8-10). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the fluid pump of Kensey/Olsen by incorporating a one-way outflow valve to the pump, in light of the teachings of Jarvik, in order to prevent backflow in the event the pump fails/stops. Applicant should note that although Jarvik teaches the one-way outflow valve positioned in outflow graft 8, it is within the general skill level of a worker in the art to appropriately position such an outflow valve in the outflow path of a pump to achieve the same results.

In Re Claim 28, Jarvik teaches an elongate hose/graft 8 that is connected to the outflow of the pump and to aorta 12 (figure 2). Applicant should note that it is within the general skill level of a worker in the art to provide such a hose/graft either to the inflow 

In Re Claim 29, Kensey, Olsen and Jarvik disclose all the limitations of Claim 28, and Jarvik further teaches installing a valve (10) in the elongate hose as shown in Figure 2. As outlined above, whether the elongate hose is connected to the inflow or outflow side of the pump will depend on the particular use of the pump; and as shown above it is known to provide inflow and outflow valves to such pumps.

In Re Claim 30, Kensey, Olsen and Jarvik disclose all the limitations of Claim 28, 
and Kensey further shows in Figure 6 that the housing (52, 50) is configured to be positioned within an aorta (31) and the elongate hose (connected to the expandable end of 50 as added by the Jarvik modification) is configured to extend across an aortic valve (33).

In Re Claim 41, Kensey, Olsen and Jarvik disclose all the limitations of Claim 22, although Kensey does not teach that the housing comprises the inflow valve, however Figure 2 of Olsen shows that the housing (12), comprises the inflow valve (22, 23) as shown above.

In Re Claim 42, Jarvik teaches an elongate hose/graft 8 that is connected to the outflow of the pump and to aorta 12 (figure 2). Applicant should note that it is within the general skill level of a worker in the art to provide such a hose/graft either to the inflow . 

Claims 22, 23, 24, 27, 31 – 34, 36, 39 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kensey (US Patent 4,753,221 A) in view of Pasque (US Patent 5,290,227 A).

In Re Claim 22, 23 and 39, Kensey discloses A fluid pump (Figure 6) comprising:
a catheter (200); (Fig. 6 and Col 3, Line 3)
a rotor (64, Fig. 6, note that the rotor can be for a centrifugal type pump as stated in Column 3, Line 15);
an expandable housing (whose boundaries are 50/58 and 52) defining an inner chamber (interior of 50) configured to receive the rotor, the housing coupled to a distal end (inside the body) of the catheter (as depicted, see also Figure 1B) and being configured to transition between a compressed state (Column 4, Line 31: “unexpanded”) and an expanded state (when the balloon is inflated as stated in Column 4, Lines 13 -14) within a blood vessel (31), (Fig. 6 and Col. 3, Line 55 – Col. 4, Lines 1 – 39)
the housing comprising:
an outflow opening (either 74 or the cross section of the catheter itself adjacent to 74); an inflow opening (60, where flow 68 comes into the pump, see inflow arrows in Figure 6) positioned distal to the outflow opening (as depicted, the inflow opening is on one side of the rotor and the outflow opening is on the other side of the rotor), an inner wall (50/58); and an outer wall (skin of the balloon 52); (Fig. 6 and Col. 6, Lines 15 - 24); 

However, Kensey does not disclose a one-way inflow valve and one-way outflow valve as claimed.
Nevertheless, Figures 3A, 3B and 5 of Pasque discloses a blood pump (200) with an impeller and/or a rotor (abstract) having a one-way inflow valve (“mechanical check valve”; Column 14, Line 50) that prevents fluid from flowing out of the inner chamber (12) through the inflow opening (202)(Column 14, Lines 49 – 51), and a one-way outflow valve (“mechanical check valve”; Column 14, Line 50) that prevents fluid from flowing into the inner chamber (inside 58) through the outflow opening (204)(Column 14, Lines 49 – 51). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the fluid pump of Kensey to incorporate a one-way inflow valve to prevent fluid from flowing out of the inner chamber through the inflow opening, and to incorporate a one-way outflow valve to prevent fluid from flowing into the inner chamber through the outflow opening as taught by Pasque in order to prevent backflow into the heart in case of pump failure.

In Re Claim 24, Kensey and Pasque disclose all the limitations of Claim 22, and Kensey further discloses that during operation of the pump, fluid is suctioned into the 

In Re Claim 27, Kensey and Pasque disclose all the limitations of Claim 22, although Kensey does not teach that the housing comprises the inflow valve, however Pasque shows a housing (see where label 200 points to in Figure 2) which must comprise the inflow valve (“mechanical check valve”; Column 14, Line 50) because Column 14, Lines 50 – 51 state that the mechanical check valve can be provided at its inlet end. Further, it is within the general skill level of a worker in the art to properly position an inflow valve in a pump housing.


In Re Claim 31, Kensey and Pasque discloses all the limitations of Claim 22, and the outer wall (skin of balloon 32) of Kensey is configured to contract elastically from the expanded state into the compressed state (Column 4, Lines 31 - 33).

In Re Claim 32, Kensey and Pasque discloses all the limitations of Claim 22, and Kensey further discloses at least one expandable stabilization chamber (interior volume of balloon 52), wherein the housing is configured to transition between the compressed state and the expanded state based on a change in inflation pressure (from no pressure 

In Re Claim 33, Kensey and Pasque discloses all the limitations of Claim 22, and the stabilization chamber (interior volume of balloon 52 of Kensey) is clearly located/disposed between boundaries (50/58) and skin of (52) of Kensey (which represent inner and outer wall respectively) (See Figure 6).

In Re Claim 34, Kensey and Pasque discloses all the limitations of Claim 22, and Kensey further discloses that the at least one expandable stabilization chamber is configured to be supplied with a fluid pressure (air under inflating pressure, see Column 5, Lines 3-10), wherein the compressed state of the housing corresponds to a first fluid pressure (“partially inflated”) in the expandable stabilization chamber and the expanded state of the housing corresponds to a second fluid pressure (“fully inflated”) in the expandable stabilization chamber, wherein the second fluid pressure is higher than the first fluid pressure (because fully inflated pressure is higher than partially inflated pressure) (Column 5, Lines 3 – 10).

In Re Claim 36, Kensey and Pasque discloses all the limitations of Claim 22, and Kensey discloses that the rotor (hub 62) has four blades (64), the at least one blade being configured to elastically compress in at least a radial direction towards a longitudinal axis (central axis of rotor hub) of the rotor (Column 4, Lines 27 – 34 state that the blades are biased to naturally project outward radially. However, the blades are 

In Re Claim 41, Kensey and Pasque disclose all the limitations of Claim 22, although Kensey does not teach that the housing comprises the inflow valve, however, Pasque shows a housing (see where label 200 points to in Figure 2) which must comprise the inflow valve (“mechanical check valve”; Column 14, Line 50) because Column 14, Lines 50 – 51 state that the mechanical check valve can be provided at its inlet end. Further, it is within the general skill level of a worker in the art to properly position an inflow valve in a pump housing.


Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kensey (US Patent 4,753,221 A) in view of Olsen (US Patent 4,688,998 A) and further in view of Leschinsky (US Patent 5,928,132 A).
In Re Claim 26, Kensey and Olsen disclose all the limitations of Claim 22, however, they do not disclose that the inflow valve has flaps.
Nevertheless, Figure 4 of Leschinsky discloses a pump chamber (110) having inflow and outflow valves (115, there are two depicted in Figure 4, one is the inflow valve and the other is the outflow valve – see direction of flow arrows).  The valves are flap type valves with the flaps shown in the open position. Further, one of ordinary skill .
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have used a flap type valve as taught by Leschinsky as the inflow valve of Kensey / Olsen as known in the art.


Claims 25 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kensey (US Patent 4,753,221 A) in view of Olsen (US Patent 4,688,998 A) and in view of Jarvik (US Patent 5,613,935 A) and further in view of Leschinsky (US Patent 5,928,132 A).
In Re Claims 25 and 40, Kensey, Olsen and Jarvik disclose all the limitations of Claims 23 and 39 respectively, however they do not disclose that the outflow valve has flaps.
Nevertheless, Figure 4 of Leschinsky discloses a pump chamber (110) having inflow and outflow valves (115, there are two depicted in Figure 4, one is the inflow valve and the other is the outflow valve – see direction of flow arrows).  The valves are flap type valves with the flaps shown in the open position. Further, one of ordinary skill in the art would know that it is typical to use flap-type one-way valves in pump inlets and outlets. Such valves are widely known and readily available.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have used a flap type valve as taught by Leschinsky as the outflow valve of Kensey / Olsen / Jarvik as is known in the art. 


Claims 25, 26, 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kensey (US Patent 4,753,221 A) in view of Pasque (US Patent 5,290,227 A) and further in view of Leschinsky (US Patent 5,928,132 A).
In Re Claims 25, 26, 40, Kensey and Pasque disclose all the limitations of Claims 22 and 39, although Pasque discloses that the inflow and outflow valve is a mechanical check valve, however, it is silent as to the type of the mechanical check valve.
Nevertheless, Figure 4 of Leschinsky discloses a pump chamber (110) having inflow and outflow valves (115, there are two depicted in Figure 4, one is the inflow valve and the other is the outflow valve – see direction of flow arrows).  The valves are flap type valves with the flaps shown in the open position. Further, one of ordinary skill in the art would know that it is typical to use flap-type one-way valves in pump inlets and outlets. Such valves are widely known and readily available.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have used a flap type valve as taught by Leschinsky as the inflow and outflow valves of Kensey / Pasque as is known in the art. 


Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kensey (US Patent 4,753,221 A) in view of Olsen (US Patent 4,688,998 A) and further in view of McBride (US Patent 7,927,068 B2).
In Re Claim 37, Kensey and Olsen disclose all the limitations of Claim 36, however Kensey does not disclose that the rotor is comprised of a foam material.
Nevertheless, McBride discloses a rotor (10, 12) that is at least partially comprised (at least blade portion 12) of a volume compressible (compare Figure 1-A and 1-B) foam material (Column 10, Lines 30 – 31: “the blades may be formed from other flexible polymers, an expandable foam optionally with a skin, or other compressible or deformable materials”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to make the rotor of Kensey / Olsen at least partially from volume compressible foam as taught by McBride because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).


Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kensey (US Patent 4,753,221 A) in view of Pasque (US Patent 5,290,227 A) and further in view of McBride (US Patent 7,927,068 B2).
In Re Claim 37, Kensey and Pasque disclose all the limitations of Claim 36, however Kensey does not disclose that the rotor is comprised of a foam material.
Nevertheless, McBride discloses a rotor (10, 12) that is at least partially comprised (at least blade portion 12) of a volume compressible (compare Figure 1-A and 1-B) foam material (Column 10, Lines 30 – 31: “the blades may be formed from foam optionally with a skin, or other compressible or deformable materials”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to make the rotor of Kensey / Pasque at least partially from volume compressible foam as taught by McBride because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).


Claims 28 – 30 and 42 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kensey (US Patent 4,753,221 A) in view of Pasque (US Patent 5,290,227 A) and further in view of and further in view of Jarvik (US Patent 5,613,935 A).

In Re Claim 28, Kensey and Pasque disclose all the limitations of Claim 22, however, they do not disclose an elongate hose as claimed.
Nevertheless, Jarvik discloses an elongate hose (8) comprising a proximal end and a distal end, the proximal end of the elongate hose (8) is connected to the inflow opening (where 8 intersects the aorta in Figure 2) of the housing (58) and the distal end of the elongate hose configured to extend into a ventricle of a patient (where 8 intersects the left ventricle in Figure 2)(Column 3, Lines 35 – 39).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the housing of Kensey / Pasque to incorporate an elongate hose as taught by Jarvik in order to appropriately connect the pump the aorta.

In Re Claim 29, Kensey, Pasque and Jarvik disclose all the limitations of Claim 28, and Jarvik further teaches installing the inflow valve (10) in the elongate hose as shown in Figure 2, which means the elongate hose comprises the inflow valve.

In Re Claim 30, Kensey, Pasque and Jarvik disclose all the limitations of Claim 28, and Kensey further shows in Figure 6 that the housing (52, 50) is configured to be positioned within an aorta (31) and the elongate hose (connected to the expandable end of 50 as added by the Jarvik modification) is configured to extend across an aortic valve (33).

In Re Claim 42, Kensey, and Pasque disclose all the limitations of Claim 39, however, they do not disclose an elongate hose as claimed.
Nevertheless, Jarvik discloses an elongate hose (8) comprising a proximal end and a distal end, the proximal end of the elongate hose (8) is connected to the inflow opening (where 8 intersects the aorta in Figure 2) of the housing (58) and the distal end of the elongate hose configured to extend into a ventricle of a patient (where 8 intersects the left ventricle in Figure 2)(Column 3, Lines 35 – 39).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the housing of Kensey / Pasque to incorporate an elongate hose as taught by Jarvik in order to appropriately connect the pump the aorta.


Response to Arguments
Applicant has argued that page 14 of Applicant’s response that “Applicant respectfully submits that the Examiner has not explained how one of skill in the art would allegedly combine Bolling’s valves 4 with the pumps of Kensey”.
In response to applicant’s argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art (In re Keller, 642 F.2d 413,425 (CCPA 1981).  It is within the general skill level of a worker in the art to properly provide a valve in a pump. 

The rest of applicant’s arguments are moot in view of the new grounds of rejection presented in this Office action.

Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Yamazaki (US Patent 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/D.G.K/Examiner, Art Unit 3746     

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746